August 20, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          FRED SAMSON, Appellant

NO. 14-12-00522-CV                          V.

                JAMES ALEXANDER GHADIALLY, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, James
Alexander Ghadially, signed March 9, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Fred Samson, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.